 



Exhibit 10.2
Subscription Agreement

TO:     TBX Resources, Inc.
3030 LBJ Fwy, Suite 1320
Lock Box #47
Dallas, Texas 75234

Subscription: SIX WELLS JOINT VENTURE, hereby subscribes for 800,000 shares of
common stock of TBX Resources, Inc., in exchange for a 50% membership interest
in the Six Wells Joint Venture, a Texas Joint Venture Partnership.
1. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants as follows:
I. That the undersigned is financially responsible and acknowledges that this
investment will be long term, must be held indefinitely and is by its nature
speculative;
II. That the undersigned (1) has had substantial experience in the business of
investments in one or more of the following: (a) investment experience with
securities, such as stocks and bonds; (b) ownership of interests in limited
partnerships; (c) experience in business and financial dealings, and that the
undersigned can protect his own interest in an investment of this nature and
does not have a “Purchaser Representative”, as that term is defined in
Regulation D of the Securities Act of 1933, as amended (the “Act”), and does not
need such a Representative; or (2) has engaged a Purchaser Representative;
III. That the undersigned is capable of bearing the degree of economic risks and
burdens of being a stockholder of the corporation, including, but not limited
to, the limitation on resale of its common stock and the resulting lack of
liquidity of the investment;
IV. That the undersigned has had access to the information set forth in
Paragraph 3 hereof and the undersigned was able to request copies of such
information and any other information the undersigned desires concerning the
terms and conditions of this transaction and all such questions, if posed, have
been answered to the full satisfaction of the undersigned. The undersigned
understands that the common stock has not been registered under the Act and
applicable state securities laws in reliance on the exemption provided by §4(6)
of the Act relating to transactions involving an accredited investor, and
corresponding state securities laws regarding non-public offering; and
V. That the common stock for which the undersigned hereby subscribes is not
being purchased with a view to or for the resale or distribution thereof and the
undersigned has no present plans to enter into any contract, undertaking,
agreement or arrangement for such resale or distribution.
3. Access to and Furnishing Information. The undersigned hereby acknowledges
that the Joint Venture and the Joint Venture Manager have been provided with and
received access to material information regarding TBX, including the information
contained in TBX’s public filings with the Securities Exchange Commission. The
undersigned hereby acknowledges that it has carefully has reviewed same.
4. Transferability. The undersigned agrees not to transfer or assign this
Agreement, or any of the undersigned’s interest herein and understands that the
common stock is not assignable. The corporation will place the following legend
similar thereto on certificates representing the common stock:
THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR WITH ANY AGENCY UNDER THE SECURITIES ACT OF ANY STATE. THE SALE OR
OTHER DISPOSITION OF SUCH COMMON STOCK IS RESTRICTED, AND THE EFFECTIVENESS OF
ANY SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON RECEIPT BY
CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION AND ITS
COUNSEL TO THE EFFECT THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS. BY ACQUIRING THE COMMON STOCK REPRESENTED BY THIS
CERTIFICATE, A STOCKHOLDER AGREES THAT HE WILL NOT SELL OR OTHERWISE DISPOSE OF
HIS COMMON STOCK WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID
STATUTES AND THE RULES AND REGULATIONS THEREUNDER.

 



--------------------------------------------------------------------------------



 



5. Revocation. The undersigned agrees that it cannot cancel, terminate or revoke
this Subscription Agreement or any agreement of the undersigned made hereunder
and will acquire the common stock subscribed for hereby.
6. Notices. All notices or other communication given or made hereunder will be
in writing and will be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to following addresses:
TBX Resources, Inc.
3030 LBJ Fwy, Suite 1320
Lock Box #47
Dallas, Texas 75234
Six Wells Joint Venture
c/o Gulftex Operating, Inc., Joint Venture Manager
3030 LBJ Fwy, Suite 1320
Dallas, Texas, 75234
7. Governing Law. The offer and other transactions contemplated under this
Agreement will be construed in accordance with and governed by the laws of the
State of Texas.
8. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year set forth below.
Dated: November 30, 2005
Six Wells Joint Venture, a Texas Joint Venture

         
BY:
  /s/ Tim Burroughs, President    
 
       
 
  Gulftex Operating, Inc., Joint Venture Manager    

ACCEPTED BY:

     
/s/ Tim Burroughs
   
 
   
Tim Burroughs, President
   
TBX Resources Inc.
   
3030 LBJ Fwy, Suite 1320
   
Dallas, Texas 75234
   

 